Fish, C. J.
The party against whom a verdict was directed by the court moved for a new trial on the usual general grounds that the verdict was contrary to evidence, without evidence to support it, etc., and on one special ground to the effect “that the evidence submitted . . made an issue that should have been submitted to the jury, and that it was error *35for the court to take the cause from the jury and direct a verdict.” The motion was overruled, and the movant excepted. Error is assigned in the hill of exceptions upon the refusal of a new trial, the bill further reciting that “The pláintiff in error . . specially assigns as error the direction of a verdict in said cause by the court, and contends that the evidence in said cause made an issue that should have been submitted to the jury and decided by the jury.” There'is no other assignment of error, nor does the brief for the plaintiff in error refer to any other point than that the evidence made “an issue that the jury in its province should settle.” Held, that the evidence did not authorize any other verdict than that directed by the court.
No. 1216.
April 15, 1919.
Annulment' of marriage. Before Judge Cobb. Jackson superior court. September £8, 1918.
Ray & Ray, for plaintiff in error.

Judgment affirmed.


All the Justices concur, except Gilbert, J., dissenting.